Citation Nr: 0517675	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss from August 17, 1998 to July 8, 
2003, and to a rating higher than 10 percent as of July 9, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1960 to April 1962.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The July 2002 rating 
decision granted the veteran's claim for service connection 
for bilateral sensorineural hearing loss and assigned a 
noncompensable (i.e., 0 percent) disability evaluation 
retroactively effective from August 18, 1998, the date of 
receipt of his claim for this condition.  The more recent 
February 2004 rating decision increased the rating to 10 
percent as of July 9, 2003, the date of his notice of 
disagreement (NOD), when he asserted that his hearing loss 
had worsened.  He since has continued to appeal, requesting 
higher ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

In addition, the veteran also has filed a claim for an 
earlier effective date for the grant of service connection 
for his bilateral hearing loss.  This additional claim, 
however, has not yet been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2004).  So it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  For the period from August 17, 1998 through July 8, 2003, 
the veteran's hearing was not worse than Level III in each 
ear.

3.  Since July 9, 2003, the veteran has had Level III hearing 
acuity in his right ear and more severe, Level IV, hearing 
acuity in his left ear.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial compensable 
rating for the bilateral hearing loss for the period from 
August 17, 1998 to July 8, 2003.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.85, Diagnostic Code 6100 (1999 & 2004).

2.  The requirements also are not met for a rating higher 
than 10 percent for the bilateral hearing loss on and after 
July 9, 2003.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The July 2002 and February 2004 rating 
decisions appealed, the October 2003 statement of the case 
(SOC), and the February 2004 supplemental statement of the 
case (SSOC), as well as a July 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the July 
2001 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, he was provided VA examinations to 
assess the severity of his hearing impairment.  He was also 
provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's July 2001 VCAA letter.  He also had an additional 90 
days to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Note also that the July 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to initially 
adjudicating his claim for service connection in July 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.



The AOJ in this case is the RO in Newark, and the RO did just 
that.  See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claim for hearing loss, as the 
RO provided the VCAA notice in the context of when the 
veteran was requesting service connection.  And, as 
indicated, this benefit has since been granted, 
and the current appeal concerning this claim is for a higher 
initial rating.  See Fenderson, 12 Vet. App. at 125-26.  This 
is an entirely new issue altogether.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  So additional VCAA 
notice concerning this additional issue is not required.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that VCAA notice 
consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Id., at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the July 2001 VCAA letter 
that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The July 
2001 VCAA letter requested that he provide or identify any 
evidence supporting his claim.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

With respect to the July 2001 VCAA letter, the veteran was 
requested to respond within 60 days, but the letter also 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since the letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.

The veteran was first afforded a VA examination in September 
1998.  According to the report, he complained of difficulty 
hearing conversations and the television.  An audiological 
evaluation revealed that his right ear pure-tone thresholds 
were 30 decibels at 500 Hertz, 40 decibels at 1000 Hertz, 60 
decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 60 
decibels at 4000 Hertz.  His average right ear pure-tone 
threshold was 58 decibels and his right ear speech 
recognition score was 90 percent.  His left ear pure-tone 
thresholds were 30 decibels at 500 Hertz, 40 decibels at 
1000 Hertz, 55 decibels at 2000 Hertz, 65 decibels at 3000 
Hertz, and 75 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 59 decibels and his left ear speech 
recognition score was 96 percent.  The diagnosis was mild to 
moderately severe sensorineural hearing loss.

At his June 2002 VA examination, the veteran's right ear 
pure-tone thresholds were 35 decibels at 500 Hertz, 45 
decibels at 1000 Hertz, 60 decibels at 2000 Hertz, 60 
decibels at 3000 Hertz, and 55 decibels at 4000 Hertz.  His 
average right ear pure-tone threshold was 55 decibels and his 
right ear speech recognition score was 92 percent.  His left 
ear pure-tone thresholds were 30 decibels at 500 Hertz, 
45 decibels at 1000 Hertz, 55 decibels at 2000 Hertz, 70 
decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  His 
average left ear pure-tone threshold was 59 decibels and his 
left ear speech recognition score was 84 percent.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss.

Most recently, at the veteran's January 2004 VA audiological 
examination, his right ear pure-tone thresholds were 35 
decibels at 500 Hertz, 50 decibels at 1000 Hertz, and 65 
decibels at 2000, 3000, and 4000 Hertz.  His average right 
ear pure-tone threshold was 60 decibels and his right ear 
speech recognition score was 90 percent.  His left ear pure-
tone thresholds were 35 decibels at 500 Hertz, 50 decibels at 
1000 Hertz, 60 decibels at 2000 Hertz, 75 decibels at 3000 
Hertz, and 70 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 63 decibels and his left ear speech 
recognition score was 82 percent.  The diagnosis was mild to 
moderate sensorineural hearing loss to 1000 Hertz and 
moderately severe to severe sensorineural hearing loss 
thereafter.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 



Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, as will be discussed 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this particular appeal.

According to the results of the hearing evaluations the 
veteran underwent prior to July 9, 2003, there simply is no 
basis for assigning a compensable disability rating for his 
bilateral hearing loss.  The clinical evidence of record 
shows that his right ear hearing loss, even at its worst, was 
no greater than Level III.  And his left ear hearing loss 
also was no worse than Level III.  During the September 1998 
VA examination, he had an average pure-tone threshold of 58 
decibels and a speech discrimination score of 90 percent in 
his right ear and an average pure-tone threshold of 59 
decibels and a speech discrimination score of 96 percent in 
his left ear.  This, in turn, correlates to Level III hearing 
acuity in his right ear and Level II hearing acuity in his 
left ear.  And at his VA examination in June 2002, he had an 
average pure-tone threshold of 55 decibels in his right ear 
and 92 percent speech discrimination, which correlates to 
Level I hearing acuity for this ear.  For the left ear, the 
average decibel loss was 59 and the speech discrimination 
score was 84 percent, which translates into Level III hearing 
for the left ear under Table VI.  And neither the Level III 
and Level II designations from the September 1998 VA 
examination, nor the Level I and Level III designations 
from the June 2002 VA examination warrant a compensable 
rating under 38 C.F.R. § 4.85, Table VII.  Moreover, even 
combining the two worst findings from the examinations, of 
Level III designations in each ear, there still is no basis 
for a higher, i.e., compensable rating.

Furthermore, the results of the veteran's most recent hearing 
evaluation clearly indicate there simply is no basis for 
assigning a rating higher than 10 percent for his bilateral 
sensorineural hearing loss on and after July 9, 2003.  The 
clinical evidence of record shows that his right ear hearing 
loss is still at Level III, but that his left ear hearing 
loss is now at Level IV.  During his most recent VA 
examination, in January 2004, he had an average pure-tone 
threshold of 60 decibels in his right ear and 90 percent 
speech discrimination.  This correlates to Level III hearing 
acuity for this ear.  For the left ear, his average decibel 
loss was 63 decibels and the speech discrimination score was 
82 percent.  This translates into Level IV hearing for the 
left ear under Table VI.  Together, the Level III designation 
for the right ear and the Level IV designation for the left 
ear result in a 10 percent rating under 38 C.F.R. § 4.85, 
Table VII, and there is no basis for assigning a higher 
rating.

Also, as mentioned, the veteran does not have the exceptional 
patterns of hearing impairment - mentioned in 38 C.F.R. 
§ 4.86(a) and (b) - which might otherwise warrant assigning 
a higher rating.

In denying the claim for a higher rating, for both indicated 
periods, the Board has considered whether the veteran is 
entitled to more compensation on an 
extra-schedular basis.  However, the record does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  See 38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the veteran that his bilateral hearing 
loss has caused marked interference with his employment 
(meaning above and beyond that contemplated by his 
noncompensable 


and 10 percent schedular ratings) or that his bilateral 
hearing loss has otherwise necessitated frequent periods of 
hospitalization.  So the Board does not have to refer this 
case to the Director of Compensation and Pension Service for 
extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss, for the period from August 17, 1998 to July 8, 
2003, is denied.  

The claim for a disability rating higher than 10 percent for 
bilateral hearing loss, for the period from July 9, 2003, 
also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


